           Case 1:20-cv-06133-VSB Document 19 Filed 02/11/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
SEANA HENRY,                                              :                           2/11/2021
                                                          :
                                        Plaintiff,        :
                                                          :        20-cv-6133 (VSB)
                      - against -                         :
                                                          :             ORDER
                                                          :
STEVEN GERSHAN, JAMES KIM and                             :
DREAM NJ, INC.,                                           :
                                                          :
                                         Defendants. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Seana Henry commenced this action on February 12, 2020 by electronically

filing a Summons and Verified Complaint in the New York State Supreme Court, Bronx County.

(See Doc. 1-1.) On August 5, 2020, Defendants James Kim and Dream NJ, Inc. (“Dream”) filed

a petition for removal in this District on the basis of diversity. (Doc. 2.) Defendants Kim and

Dream asserted that this Court had original jurisdiction over this action under 28 U.S.C. §

1332(a) because there is complete diversity of citizenship among the parties and the amount in

controversy exceeds $75,000. (Id. ¶¶ D–E.) Plaintiff filed a letter on August 28, 2020

requesting that Defendants’ petition be denied due to a lack of complete diversity. (Doc. 6.)

Plaintiff, however, did not file an appearance.

        On December 22, 2020, I issued an order directing the parties to provide more

information so that I could determine whether complete diversity exists. (Doc. 11.) I directed

Plaintiff to file and serve, by January 11, 2021, an affidavit giving the details necessary under

relevant case law to demonstrate her domicile at the time she commenced this action and at the

time of removal to this Court. (Id.) I directed Defendants Kim and Dream to do the same.

                                                         1
          Case 1:20-cv-06133-VSB Document 19 Filed 02/11/21 Page 2 of 3




Defendants Kim and Dream timely complied. (Doc. 12). Plaintiff, however, did not file the

required affidavit.

       On January 15, 2021, I issued another order directing Plaintiff to file the affidavit on or

before January 22, 2021. (Doc. 13.) I also directed Defendant Steven Gershan to file an

affidavit establishing his domicile. (Id.) Defendant Gershan timely complied. (Doc. 16.)

Plaintiff again failed to comply.

       On February 1, 2021, I issued a third order directing Plaintiff to file an affidavit giving

the details necessary to establish her domicile by February 8, 2021. (Doc. 17.) I noted that

Plaintiff’s repeated failure to file this affidavit was the only item preventing me from

determining whether removal was proper. (Id.) I warned Plaintiff that if she failed to submit this

affidavit by February 8, 2021, or otherwise demonstrate that she intends to prosecute this

litigation, I might dismiss this case for failure to prosecute pursuant to Federal Rule of Civil

Procedure 41(b). (Id.) This order was emailed to counsel for the parties. Additionally,

Defendants Kim and Dream filed a certificate of service of this order. (Doc. 18.) To date,

Plaintiff has not filed the required affidavit, has not appeared, and has demonstrated no intent to

prosecute this action, other than the letter requesting denial of removal that was filed more than

five months ago. Plaintiff has repeatedly failed to comply with this Court’s orders.

       Accordingly, this action is dismissed without prejudice for failure to prosecute and failure

to comply with court orders pursuant to Federal Rule of Civil Procedure 41(b). See Link v.

Wabash R.R. Co., 370 U.S. 626, 632 (1962) (“The authority of a court to dismiss sua sponte for

lack of prosecution has generally been considered an inherent power . . . necessarily vested in

courts to manage their own affairs so as to achieve the orderly and expeditious disposition of

cases.” (internal quotation marks omitted)); LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206,



                                                  2
          Case 1:20-cv-06133-VSB Document 19 Filed 02/11/21 Page 3 of 3




209 (2d Cir. 2001) (“Although the text of Fed. R. Civ. P. 41(b) expressly addresses only the case

in which a defendant moves for dismissal of an action, it is unquestioned that Rule 41(b) also

gives the district court authority to dismiss a plaintiff’s case sua sponte for failure to

prosecute.”). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated: February 11, 2021
       New York, New York

                                                       ______________________
                                                       Vernon S. Broderick
                                                       United States District Judge




                                                   3
